DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/6/2022, with respect to the rejection(s) of claim(s) 1, 2 and 26-28 under a combination of Wilson, Norman and Frassica have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pursley, Norman and Frassica.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. No. 2013/0303897 (Pursley) in view of US Patent App. Pub. No. 2017/0095646 (Norman et al.), and further in view of US Patent App. Pub No. 2010/0069718 (Frassica et al.).  
Pursley discloses a catheter (2) in Figures 11-23 having a wire lumen (71) that extends longitudinally along the length of the catheter and terminates at an opening (64/73) in a first radial side of the distal end portion of the catheter ([0048; 0049]), in which a wire (54) is slidably disposed.  An inflatable balloon (61) is located on a second radial side opposite the first side, such that the balloon (61) is axially aligned with the opening (63/73).  An inflation lumen (72) is defined along the length of the catheter (including a proximal body and distal end portion) and terminates at an inflation opening (74) inside the balloon, wherein the inflation lumen is separate from the wire lumen (see especially Figures 11 and 12; [0049]). The distal end of the catheter (65) is closed and rounded.  
Regarding claim 1: Pursley fails to disclose the distal portion of the catheter has greater rigidity than the proximal portion of the catheter.  Norman discloses a catheter (12) for advancing to a treatment site within vasculature (see Figure 2A; [0115]) and teaches the distal catheter tip can be configured to have a stiffer distal region (394) than the proximal portion (394) (see Figure 17).  This is accomplished by using materials in the distal portion having a higher durometer than materials of the proximal regions [0175].  Norman teaches the catheter tips can be incorporated into any known catheter device, such as guiding catheter of Figure 1 [0178], which is similar in function to the Wilson catheter of advancing through vasculature.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply Norman’s teaching to the Pursley catheter in order to achieve a distal portion having greater stiffness than the proximal region, as the modification merely involves the combination of known catheter characteristics according to known methods that obtains a predictable result of desired mechanical properties of a distal end portion of a catheter optimized for a particular purpose.
Further regarding claim 1: Pursley and Norman fail to disclose a helical ridge along the distal end portion of the catheter.  Frassica discloses another balloon catheter for positioning within a body passageway and teaches the concept of a spiral ridge (103, 113) wrapped about a distal portion of a catheter member (112) and defining an outermost surface thereof (See Figures 1-5).  Embodiments include the helical ridge (203) extending about a balloon as well (see Figures 12-15).  Frassica explains that the helical ridge (203) engages with surrounding tissue to advance the catheter through a constricted passage device upon rotation of the catheter member ([0232], [0254]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the distal portion of the Pursley catheter to include a helical ridge on the exterior surface, as taught by Frassica, in order to provide a mechanism for aiding in longitudinal advancement of the catheter through a constricted passageway utilizing rotation of the catheter.   
Regarding claim 2: Pursley discloses the balloon (61) is axially aligned with the opening (64) (Figure 11).
 In regards to claim 26: Frassica teaches the concept of a catheter with a braided layer (650) to maximize the torsional stiffness while allowing for bending (See Figure 37; [0294]).  It would have been further obvious to modify the Pursley catheter to include a braided core in order to maximize its stiffness for a particular application.  
In regards to claim 27, Frassica teaches the concept of a catheter with a hydrophilic coating to further enhance their clinical performance [0097].  Therefore, it would have been further obvious to include a hydrophilic coating on the modified Pursley catheter.  
In regards to claim 28, Frassica teaches the helical ridge can be arranged in a variety of ways, including portions about a balloon.  The embodiments of Figures 14 and 15 have a gap between two helical ridge portions.   Arranging the helical ridge of modified Wilson to be located so that it overlaps with the opening involves only an ordinary level of skill in the art.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Norman et al. and Frassica et al., as applied to claim 1 above, and further in view of USPAP 2016/0074627 (Cottone), and as evidenced by US Patent No. 8,983,577 (Hansis et al.).  
Pursley discloses a radiopaque marker (232/242) aligned with the balloon (51/61) and side opening (64) (See Figures 29-30; [0064]), but fails to disclose three markers, wherein one marker has a radially asymmetrical shape.  
Cottone discloses another catheter having radial side openings (5 and 7) in its distal portion (11) and radiopaque markers (4A and 5A) to facilitate determination of the positions of the side openings while the distal catheter portion (11) is maneuvered in a subject's anatomy (see Figure 4A; [0083]).  Similar to Pursley, visualization of the markers (4a and 5a) aids in determining the orientation of the respective side ports.  Cottone further teaches that at least three radiopaque markers can be aligned with an opening, as the embodiment of Figure 4A comprises a rectangular radiopaque marker (5a) in combination with two radiopaque wings (8c and 8d) for indicating the position of opening (6) [0086].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pursley to have at least three radiopaque markers aligned with the radial side opening instead of only one, as taught by Cottone, as the modification provides the operator with the capability of determining the orientation of the side opening in order to properly position the device relative to a desired treatment site during a surgical operation.  It would have been further obvious to configure one marker to be radially asymmetric, as Cottone teaches that forming radiopaque markers to be different sizes or shapes is within an ordinary level of skill in the art [0074]. 
In regards to claim 4, Cottone further teaches that the markers can be configured in different shapes, e.g., partial circumferential bands, or any other desired shapes, to facilitate determination of orientation of the ports.  Cottone incorporates by reference US Patent No. 8,983,577 (Hansis et al.) at [0086], which discloses that markers on a catheter may have an asymmetrical shape in the form of a triangle (see Figures 7 and 9).  Hansis teaches that an asymmetric marker allows the orientation of the catheter to be determined by the orientation of the marker (column 6, lines 63-67).  In light of the teachings of both Cottone and Hansis, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure one of the markers of the modified Pursley catheter to have a triangle shape, as the modification provides the operator with the capability of determining the orientation of the catheter by the orientation of the asymmetric marker.   
In regards to claim 5:  Hansis discloses the triangular marker (Figures 7 and 9) has at a point oriented along a line extending around the circumference of the catheter.  Therefore, it would have been further obvious to orient the triangular marker in this manner such that an end points radially toward the side opening of the modified Pursley catheter, as the modification enhances the capability of the asymmetric marker to aid in determining the orientation of the catheter’s distal end in order to properly position the opening at a treatment site.
Regarding claims 6 and 7, the two wings of Cottone have the same shape and the rectangle marker is a different shape.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771